United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                                                                June 24, 2005
                        FOR THE FIFTH CIRCUIT
                        _____________________              Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-30885
                        _____________________

LEROY GEORGE,
                                                Plaintiff - Appellant,

                               versus

HONEYWELL INTERNATIONAL, INC.,

                                                Defendant - Appellee.

__________________________________________________________________

           Appeal from the United States District Court
               for the Middle District of Louisiana
                     USDC No. 3:03-CV-189-B-M3
_________________________________________________________________

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     We have carefully studied the record and the briefs and have

heard oral argument in this case.   We acknowledge that, when all of

the fine points of the evidence are analyzed, this case is very

close as to whether George has demonstrated a triable case of

retaliation and race discrimination concerning the two promotions

at issue.   We further acknowledge that Honeywell has demonstrated

racial sensitivity in response to some of George’s complaints.

Still, our careful consideration of the entire record in this case




     *
       Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
leaves us with the impression that the case is inappropriate for

summary judgment.

       In sum, George has introduced evidence that he was a well-

known and inveterate protestor of racial discrimination at the

plant; that some of the decision-makers at the Honeywell plant had

demonstrated racial bias; that the plant manager disapproved of

George’s complaints of race discrimination; that the knowledge of

George’s earlier complaints can be imputed to the committee; and

that   George   was   clearly   qualified   for   the   back-up   operator

position. This evidence leads us to conclude that this case should

be tried to a fact-finder.      Of course, the fact-finder may reject

the evidence to which we have referred because there is evidence

adduced by Honeywell that tends to refute much of it.         But on the

other hand, the jury may accept such evidence and make the nexus

that George has proved his claims of unlawful denial of the

promotions at issue.     Accordingly, we VACATE the district court’s

grant of summary judgment to Honeywell and REMAND this case for

further proceedings.

                                                  VACATED and REMANDED.




                                    2